         Case 1:19-cv-01133-LAS Document 89 Filed 10/01/19 Page 1 of 1




         In the United States Court of Federal Claims
                                      No. 19-1133
                                 Filed: October 1, 2019

                                       )
 DYNCORP INTERNATIONAL LLC,            )
                                       )
                Plaintiff,             )
                                       )
 v.                                    )
                                       )
 THE UNITED STATES,                    )
                                       )
                Defendant,             )
                                       )
                and                    )
                                       )
 KELLOGG, BROWN & ROOT                 )
 SERVICES, INC., VECTRUS SYSTEMS )
 CORPORATION, FLUOR                    )
 INTERCONTINENTAL, INC., and PAE- )
 PARSONS GLOBAL LOGISTICS              )
 SERVICES, LLC,                        )
                                       )
                Defendant-Intervenors. )
                                       )

                                         ORDER

      On October 1, 2019, defendant filed an unopposed motion to amend the Administrative
Record. For good cause shown, defendant’s Motion is hereby GRANTED.

       IT IS SO ORDERED.


                                               s/   Loren A. Smith
                                              Loren A. Smith,
                                              Senior Judge
